Case: 19-11035      Document: 00515409353         Page: 1    Date Filed: 05/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                         May 8, 2020
                                    No. 19-11035                       Lyle W. Cayce
                                 Conference Calendar                        Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUSTIN RAY MONROE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:18-CR-6-8


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Justin Ray Monroe has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Monroe has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Monroe’s claims of ineffective assistance or
coercion by counsel; we therefore decline to consider the claims without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-11035    Document: 00515409353     Page: 2   Date Filed: 05/08/2020


                                 No. 19-11035

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014); United States v. Corbett, 742 F.2d 173, 176-78 (5th Cir. 1984).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Monroe’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2